Name: Commission Regulation (EEC) No 3979/86 of 22 December 1986 extending the Community surveillance of imports of certain carnations and cut roses originating in various countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/20 Official Journal of the European Communities 30 . 12. 86 COMMISSION REGULATION (EEC) No 3979/86 of 22 December 1986 extending the Community surveillance of imports of certain carnations and cut roses originating in various countries Whereas, in so far as carnations and asparagus foliage are concerned, the reasons which were the basis for Regula ­ tion (EEC) No 3353/75 are essentially still valid and consequently the surveillance regime should be extended to these products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (3), and in particular Article 10 (3) thereof, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China (4), and in particular Article 10 (4) thereof, After consultation within the Committee provided for in Article 5 of the said Council Regulations, Whereas Commission Regulation (EEC) No 3353/75 (*), as last amended by Regulation (EEC) No 66/86 (*) , intro ­ duced until 31 December 1986 Community surveillance of imports of certain live plants and floricultural products originating in various countries ; Article 1 Regulation (EEC) No 3353/75 is hereby amended as follows : '31 December 1986' is replaced by '31 December 1987.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35 , 9 . 2 . 1982, p. 1 . (2) OJ No L 113 , 30 . 4. 1986, p. 1 . ( 3) OJ No L 195, 5 . 7 . 1982, p. 1 . (*) OJ No L 195, 5 . 7 . 1982, p. 21 . ( 5) OJ No L 330, 24 . 12 . 1975, p. 29 . ( «) OJ No L 12, 16 . 1 . 1986, p. 12.